Citation Nr: 1456872	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-41 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for ankylosing spondylosis.

2. Entitlement to service connection for ankylosing spondylosis/spondylitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The issue of whether new and material evidence has been received with respect to the claim for a mental health disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for ankylosing spondylosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The claim of service connection for ankylosing spondylosis was denied in a September 1995 rating decision.  The Veteran was notified of his appellate rights but did not appeal, and no new and material evidence was received within one year of that decision.


CONCLUSION OF LAW

The September 1995 rating decision denying service connection for ankylosing spondylosis became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision reopens the claim and remands for additional development, the Veteran is not prejudiced and discussion of compliance with the Veterans Claims Assistance Act is not necessary.  See 38 U.S.C.A. §§ 5102, 5103, 5107.

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in September 1995 denying the Veteran's claim of service connection for ankylosing spondylosis.  The RO found insufficient evidence showing ankylosing spondylosis as a chronic disability beginning in or relating to service.  The Veteran was notified of his appellate rights but did not appeal his claim, contact the VA, or provide new evidence until more than one year after the decision.  Therefore, the September 1995 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the September 1995 denial included records of VA treatment and examination, statements from the Veteran, and service treatment records.  Service treatment records showed complaints of back pain but no diagnosis was rendered.  VA medical records showed a current diagnosis.  Since the last final denial of service connection for ankylosing spondylosis, VA received an April 2008 statement from the Veteran asserting that the disability manifested while he was in service when he was unable to get out of bed.  He also submitted a May 1985 letter from his doctor discussing treatment and symptoms of his condition.  VA provided an examination and opinion on causation for ankylosing spondylosis in January 2011.  

The Veteran's statement of symptoms in service, the letter from his doctor in 1985, and the 2011 VA examination were not previously considered by agency decision makers and are, thus, new evidence.  The Veteran's statement of onset during service relates to the unestablished fact of an in-service incurrence of ankylosing spondylosis.  In light of the low threshold for finding substantiating evidence when reopening a claim, the Veteran's statement is sufficient for this purpose.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the 2011 VA opinion is also material as it addresses the issue of whether ankylosing spondylosis is related to service.  New and material evidence having been received, the claim for ankylosing spondylosis is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).


ORDER

As new and material evidence was received, the petition to reopen the claim for service connection for ankylosing spondylosis is granted.


REMAND

The VA examiner in January 2011 could not determine whether ankylosing spondylosis had its onset during the Veteran's active service without resort to speculation and did not provide supporting analysis or reasons for the inability to do so.  An additional opinion would be helpful to adjudicate this issue.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).    




Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a VA examiner, other than the January 2011 examiner, to provide an opinion on ankylosing spondylosis.  An examination does not need to be scheduled unless the examiner deems it necessary.  The examiner should provide answers to the following:  

a. Did the Veteran's ankylosing spondylosis at least as likely as not have its onset during active service (from July 1973 to January 1975)?

Take note of the Veteran's April 2008 statement that the disability began in service, along with service records of back pain and of the fact that the Veteran had been disciplined for not getting out of bed when ordered to.  Please also consider September 1981 treatment noting that the Veteran's hands were already quite deformed and a May 1978 examination finding a normal spine.

b. Is ankylosing spondylosis, or any other current lumbar disorder at least as likely as not related to the Veteran being struck by a motor vehicle in service?

Court cases require that a medical opinion consider all relevant evidence and provide rationale for an opinion.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and whether the inability is due to the absence of evidence or due to the limits of scientific or medical knowledge. 

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


